Exhibit 10.4

 

AMENDMENT NO. 5

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-10-008

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

SPACE EXPLORATION TECHNOLOGIES CORP.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information 

 

 

 

 

PREAMBLE

 

This Amendment No. 5 (the “Amendment”) to the Contract for Launch Services No.
IS-10-008, signed on March 19, 2010 between Iridium Satellite LLC and Space
Exploration Technologies Corp. (the “Contract”) is entered into on this 15th day
of September, 2014, by and between Iridium Satellite LLC, a limited liability
company organized and existing under the laws of Delaware, having its office at
1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and Space
Exploration Technologies Corp., a Delaware corporation, having its office at 1
Rocket Road, Hawthorne, CA 90250 (“Contractor”).

 

RECITALS

 

WHEREAS, Customer and Contractor have engaged in discussions relating to changes
each would like to incorporate in the Contract reflecting adjustments to the
Contract Price, Launch Schedule, and Milestone Payment Schedules for
Non-Recurring and Recurring Payment Milestones; and

 

WHEREAS, the Parties now desire to amend Exhibit B, Exhibit C and Exhibit E of
the Contract.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1:   Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract.

 

Article 2:   Exhibit B of the Contract is hereby deleted and replaced in its
entirety by the Exhibit B attached hereto.

 

Article 3:   Exhibit C of the Contract is hereby deleted and replaced in its
entirety by the Exhibit C attached hereto.

 

Article 4:   Exhibit E of the Contract is hereby deleted and replaced in its
entirety by the Exhibit E attached hereto.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information

  

2

 

 

Article 5:   This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 6:   All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble. 

 

For Customer   For Contractor       IRIDIUM SATELLITE LLC  

SPACE EXPLORATION

TECHNOLOGIES CORP.

          Signature: /s/ S. Scott Smith

 



Signature: /s/ Gwynne Shotwell Name: S. Scott Smith   Name: Gwynne Shotwell
Title: Chief Operating Officer   Title: President

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information 

 

3

 

 

EXHIBIT B

LAUNCH SCHEDULE 

 

Firm Launch Mission   Start Date of Launch Slot   Launch Date [***]   [***]  
[***]

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information 

 

4

 

 

EXHIBIT C

MILESTONE PAYMENT SCHEDULE

 

Table C.1 identifies the [***] Milestone Payments.

 

Table C.1 [***] Payment Milestones

Milestone  

Milestone

Due Date

  Milestone Payment
(US$) [***]   [***]   [***] Total [***] Payments   $ [***]

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information 

 

5

 

 

EXHIBIT C

MILESTONE PAYMENT SCHEDULE

MILESTONE PAYMENT SCHEDULE (CONTINUED)

 

Table C.2 identifies the [***] Milestone [***] for [***] Firm Launches for
[***].

 

Table C.2 [***] Milestones





No.  

Milestone

Completion Nominal

Dates (Months)

  Milestone  

Milestone

Payments (US$)

[***]   [***]   [***]   [***] [***] Price   $ [***]





Note (1): Milestone payable [***]

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information 

 

6

 

 

EXHIBIT C

MILESTONE PAYMENT SCHEDULE

MILESTONE PAYMENT SCHEDULE (CONTINUED)

 

Table C.3 identifies the [***] Milestone Payments for [***] Firm Launches for
[***].

 

Table C.3 [***] Payment Milestones

No.  

Milestone

Completion Nominal

Dates (Months)

  Milestone  

Milestone

Payments (US$)

[***]   [***]   [***]   [***] [***] Price   $ [***]

Note (1): Milestone payable [***]

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information  

 

7

 

 

EXHIBIT E

ADDITIONAL LAUNCH PRICE

 

A.           Additional Launch Option [***]

 

If Customer exercises an Additional Launch [***]. The resulting amount shall be
[***].

 

B.           Additional Launch Milestone Payments

 

Milestone Payments for such Additional Launch shall be calculated based upon
[***].

 

D.           Application of Additional Launch Reservation Fee

 

The [***] US Dollars (US$ [***]) Additional Launch reservation fee, to the
extent paid by Customer pursuant to Section 2.1.2, shall be added to the
Additional Launch price as determined in Section A above, to determine the final
Launch Service price for the applicable Additional Launch.

 

Table E.1.

  Additional Launch Price [***]   [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

Table E.2.

 

No

 

Milestone [***]

Dates

  Milestone  

Milestone Payment

(%)

[***]   [***]   [***]   [***] Additional Launch price Sub Total   [***]%
Reservation Fee   $ [***] Final Launch Service Price   Sub Total plus $ [***]

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information   

 

8

 

